Citation Nr: 0740441	
Decision Date: 12/24/07    Archive Date: 01/02/08

DOCKET NO.  00-24 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral patellofemoral osteoarthritis, from August 29, 
1997 to August 14, 2001.  

3.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral osteoarthritis of the right knee, 
for the period commencing August 15, 2001.  

4.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral osteoarthritis of the left knee, 
for the period commencing August 15, 2001.  

5.  Entitlement to a disability rating in excess of 10 
percent for instability of the right knee secondary to 
osteoarthritis, from March 10, 2006.  

6.  Entitlement to a disability rating in excess of 10 
percent for instability of the left knee secondary to 
osteoarthritis, from March 10, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  The record also indicates that the veteran served with 
the U. S. Army Reserves (USAR) from August 1979 to August 
1982, and with the Georgia Army National Guard from August 
1982 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
bilateral patellofemoral osteoarthritis, evaluated as 10 
percent disabling, effective August 29, 1997.  The veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  

In April 2004, the veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  He was 
subsequently offered another hearing before an active Board 
member, and in April 2007, testified at the RO before the 
undersigned Veterans Law Judge.  

The veteran's appeal was initially presented to the Board in 
April 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In the course of this appeal, the RO issued an October 2006 
rating decision awarding the veteran separate compensable 
ratings of 10 percent for each knee for instability of the 
knee joint secondary to osteoarthritis.  See VAOPGCPREC 23-97 
(July 1, 1997).  Because these grants of separate ratings 
arise out of and are inextricably intertwined with the 
increased rating issues already perfected on appeal, and the 
veteran has expressed dissatisfaction with them, they are 
also accepted by the Board as perfected for appellate review.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that in the course of this appeal the RO 
has awarded the veteran increased ratings of less than 100 
percent for his knee disabilities.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, these matters remain in 
appellate status.  

Finally, the Board notes the veteran has stated both on VA 
examination in March 2006 and at his April 2007 personal 
hearing that he is unable to work secondary to his service-
connected disabilities.  These statements constitute an 
informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  See 38 C.F.R. § 3.155 (2007).  The RO is 
invited to take appropriate action on this pending claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At his April 2007 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated he has filed for 
Social Security Disability benefits from the Social Security 
Administration.  Review of the file does not indicate the 
records related to that claim have been obtained by VA.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  VA's duty to 
assist includes an obligation to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is seeking or has sought 
SSA benefits.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Likewise, the veteran stated at his April 2007 
personal hearing that he was receiving worker's compensation 
due to a low back disability.  The records associated with 
that disability award have not yet been obtained and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration and request all 
records related to the veteran's claim for 
Social Security Disability benefits.  If 
no such records are available, that fact 
should be noted for the record.  

2.  The AMC, after securing written 
authorization from the veteran, should 
contact the appropriate state agency and 
request all records related to the 
veteran's claim for worker's compensation 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  In the alternative, the 
veteran may obtain and submit such 
evidence himself.  

3.  After completion of the above, and any 
other development deemed necessary by the 
record, the AMC should readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



